DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This application is a CON of PCT/JP2017/044126, filed on 12/08/2017, which is entitled to and claims the benefit of priority of JP Patent App. No. 2017-002635, filed 01/11/2017. The preliminary amendment filed on 06/04/2019 is entered and acknowledged by the Examiner.
3.	Applicant’s election of Group I, claims 1-15, 17-19 without traverse in the reply filed on 03/11/2022 is acknowledged. 
4.	Claims 1-19 are pending. Claims 1-15, 17-19 are under examination on the merits. Claim 16 is withdrawn to a non-elected invention from further consideration. 

Information Disclosure Statement
5.	The information disclosure statements submitted on 09/09/2019, 07/15/2020, 09/03/ 2020, and 03/10/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the examiner has considered the information disclosure statements.
Drawings

6.	The drawings are received on 06/04/2019. These drawing are acceptable.

Priority

7.	Receipt is acknowledged of papers submitted on 06/04/2019 under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Claim Objections
8.	Claims 2, 6 are objected to because of the following informalities: It is suggested that “R1, …, or R4" (all occurrences) be deleted and " R1, R2, R3, or R4" be inserted in its stead so as to engender claim language clarity. Appropriate correction is required. 
Claim Rejections - 35 USC § 103
9.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

10.	Claims 1-6, 8-15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinohe et al. (JP 2016-206503 A, machine translation, hereinafter “’503”). 
	
	Regarding claim 1:  ‘503 teaches a composition (Page 10/40, [0001]) comprising: a near infrared absorbing colorant such as a copper phosphate ester complex (Page 36/40, [0120]), an antioxidant (F-1:pentaerythritol tetrakis [3-(3,5-di-tert-butyl-4-hydroxyphenyl) propionate] ("ADEKa Stab AO - 60" manufactured by ADEKA Co., Ltd.) (Page 37/40, [0122]), and a glycidyl group containing polysiloxane as a polymer (a-4) (Page 35/40, [0119]), a content of the near infrared absorbing colorant is 16 mass% with respect to a total solid content of the composition as calculated based on preparation of radiation-sensitive resin composition 3 (polymer (a-4):100 parts by mass, acid generator (B-1): 3 parts by mass, infrared shielding material (C-3): 20 parts by mass, antioxidant (F-1): 1 parts by mass, 20/124=16%), and the antioxidant is a compound that includes a phenol structure with a hydrocarbon group having one or more carbon atoms (Pages 37-38/40, [0122]). ‘503 does not expressly teach the near infrared absorbing colorant is a compound that includes a π-conjugated plane having a monocyclic or fused aromatic ring, and a surfactant.  
	However, ‘503 teaches the infrared shielding material can be any compound capable of absorbing light of a 800-1200 nm (Page 23/40, [0056]) such as a cyanine-based colorants such as chmix 1371F by Daito having a maximum absorption of 805 nm (Page 36/40, [0120]), and a surfactant (Page 29/40, [0095]), wherein the surfactant is a component which enhances the film-forming property of the radiation-sensitive resin composition. When the radiation-sensitive resin composition contains a surfactant, the surface smoothness of the coating film can be improved, and as a result, the evenness of the thickness of the infrared shielding film formed from the radiation-sensitive resin composition can be further improved (Page30/40, [0096]). 
Thus the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made, since choosing an appropriate near infrared absorbing colorant, and surfactant of a known material based on its suitability for its intended use is within the level ordinary skill in the art. 

Regarding claims 2-6:  ‘503 teaches a composition (Page 10/40, [0001]), wherein the antioxidant is a compound having a structure represented by the following Formula wherein at least one of R2 or R3  in Formula represents a hydrocarbon group having one or more carbon atoms (Page 37/40, [0122]).

    PNG
    media_image1.png
    247
    257
    media_image1.png
    Greyscale


	Regarding claims 8-9:  ‘503 teaches a composition (Page 10/40, [0001]), wherein the near infrared absorbing colorant is at least one selected from the group consisting of a cyanine compound such as chmix 1371F by Daito having a maximum absorption of 805 nm (Page 36/40, [0120]) similar to instant application A6 or A-7 (Page 44, [0383]-[0384]) which is derived from a compound of 31 or 16 of JP 2008-088426 A. ‘503 is silent regarding and a ratio Amax/A550 of an absorbance Amax at the maximum absorption to an absorbance A550 at a wavelength of 550 nm is 50 to 500.

    PNG
    media_image2.png
    144
    259
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    167
    293
    media_image3.png
    Greyscale

However, since ‘503 teaches substantially identical cyanine compound.as the near infrared absorbing colorant, wherein the near infrared absorbing colorant has a maximum absorption in a wavelength range of 700 to 1000 nm as the recited claimed, one of ordinary skill in the art before the effective filing date of the claimed invention was made that the claimed effects and physical properties, i.e. light transmittance, would be the same as claimed (i.e., a ratio Amax/A550 of an absorbance Amax at the maximum absorption to an absorbance A550 at a wavelength of 550 nm is 50 to 500). If there is any difference between the product of ‘503 and the product of the instant claims the difference would have been minor and obvious. “Products of identical chemical composition cannot have mutually exclusive properties.”  A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical composition, the properties applicant discloses and/or claims are necessarily present.  See MPEP 2112.01(I). Absent an objective showing to the contrary, the addition of the claimed physical properties to the claim language fails to provide patentable distinction over the prior art. 

	Regarding claim 10:  ‘503 teaches a composition (Page 10/40, [0001]), further comprising: a chromatic colorant or a coloring material that allows transmission of infrared light and shields visible light (Page 27/40, [0086] to Page 29/40, [0092]). 
	Regarding claim 11:  ‘503 teaches a composition (Page 10/40, [0001]), further comprising: a curable compound (Page 35/40, [0119]).

	Regarding claim 12:  ‘503 teaches a composition (Page 10/40, [0001]), further comprising: a photoradical polymerization initiator, wherein the curable compound includes a radically polymerizable compound (Page 35/40, [0119]).

	Regarding claim 13:  ‘503 teaches a film which is formed using the composition (Page 6/40, Claim 6). 

Regarding claim 14:  ‘503 teaches an optical filter which is formed using the composition (Page 10/40, [0002]; Page 34/40, [0113]). 

Regarding claim 15:  ‘503 teaches the optical filter, wherein the optical filter is a near infrared cut filter or an infrared transmitting filter (Page 10/40, [0002]; Page 34/40, [0113]).

	Regarding claim 17:  ‘503 teaches a solid image pickup element comprising: the film (Page 6/40, Claim 12; Page 10/40, [0002]).

	Regarding claim 18:  ‘503 teaches an image display device comprising: the film (Page 10/40, [0002]; Page 34/40, [0113]).

Regarding claim 19:  ‘503 teaches an infrared sensor comprising: the film (Page 6/40, Claim 13); Page 34/40, [0113]).


11.	Claims  7, 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ichinohe et al. (JP 2016-206503 A, machine translation, hereinafter “’503”) as applied to claim 1 above, and further in view of  Fujiwara et al. (JP 2010-164965 A, machine translation, hereinafter “’965”). 

Regarding claims 7, 10-12: The disclosure of  ‘503 is adequately set forth in paragraph 10 above and is incorporated herein by reference.”503 does not expressly teach the surfactant is a fluorine surfactant.
	However, 965 teaches a composition for forming a color filter pixel (Page 10/86, [0001])  contains (a) a pigment, (b) a surfactant, (c) a binder resin and/or (d) polymerizable monomers, such as a curable compound (Page 19/86, [0034]), wherein the curable compound includes a radically polymerizable compound (Page 32/86, [0092]-[0093]), a photoradical polymerization initiator (Page 47/86, [0154]; Page 60/86, [0212]-[0214])), wherein the (b) surfactant is a polymer having a side chain having an ethylenically unsaturated group and a side chain having a fluorinated alkyl group or a group partially including an oxygen atom (Page 22/86, [0050]) with benefit of providing a color filter pixel forming composition which suppresses the generation of water stains and does not reduce production efficiency of a production line, and further to provide a color filter pixel forming composition which suppresses the occurrence of water stains and does not reduce production efficiency of a production line without changing the characteristics relating to the generation of white defects, black defects and residues (Page22/86, [0051]). 
In an analogous art of composition for color filter, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the surfactant by ‘503, so as to include a fluorine surfactant as taught by ‘965, and would have been motivated to do so with reasonable expectation that this would result in providing a color filter pixel forming composition which suppresses the generation of water stains and does not reduce production efficiency of a production line, and further to provide a color filter pixel forming composition which suppresses the occurrence of water stains and does not reduce production efficiency of a production line without changing the characteristics relating to the generation of white defects, black defects and residues as suggested ‘965  (Page22/86, [0051]). 

Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571).  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M.. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
05/06/2022